Citation Nr: 0936526	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-14 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from January 1990 to July 1990 
and from November 1990 to June 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Nashville, Tennessee, which reopened a previously denied 
claim of service connection for a neck disorder and denied 
the claim on the merits.

The Veteran's claim of service connection for a neck disorder 
was last denied by the RO in September 2003.  The Veteran did 
not appeal the decision, and in order for VA to review the 
merits of the claim, the Veteran must submit new and material 
evidence.  The  Board is required to address this issue 
despite the RO's findings.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-
1384 (Fed. Cir. 1996).  As such, the issue has been captioned 
as set forth above.

In a Statement In Support Of Claim (VA Form 21-4138) dated in 
August 2008, the Veteran stated clear and mistakable error 
(CUE) had been made in her claim as reasonably raised by the 
record.  As this claim has been neither procedurally prepared 
nor certified for appellate review, the Board is referring it 
to the RO for initial consideration and appropriate action.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995).  In this 
regard, the Veteran should be asked to specify which decision 
she is claiming contained CUE.

The issue of service connection for a neck disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  Service connection for a neck disorder was denied by the 
RO in rating decisions dated in April 2003 and September 
2003, and the Veteran did not perfect a substantive appeal.

2.  Evidence submitted since the April 2003 RO decision 
denying entitlement to service connection for a neck disorder 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

1. The September 2003 rating decision that denied the 
Veteran's claim of service connection for a neck disorder is 
final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2008).

2.  The additional evidence presented since the September 
2003 rating decision  denying the Veteran's claim of service 
connection for a neck disorder is new and material, and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist

In this decision, the Board reopens the Veteran's neck 
disorder claim and remands it for further development.  
Because the claim has been reopened, any deficiency regarding 
notice of the basis for a prior final denial of a claim, or 
what information or evidence is necessary to reopen a claim, 
is not prejudicial to the Veteran's claim. See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  For this reason, no 
further discussion of VA's duties to notify and assist is 
required.

Reopening Service Connection for a Neck Disorder

Service connection may be granted for a disability resulting 
from an injury sustained or disease incurred in the line of 
duty or for aggravation of a pre-existing injury or disease 
in the line of duty.  38 U.S.C.A. § 1131 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2008).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Service connection for certain chronic disorders, such as 
arthritis, may be established based on a legal "presumption" 
by showing that either disability manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2008); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

The Veteran is seeking service connection for a neck 
disorder, which she attributes to being pushed by a fellow 
service member during an altercation wherein another service 
member was murdered.

Because the Veteran did not submit a Notice of Disagreement 
(NOD) to September 2003 rating decision denying service 
connection, that determination became final based on the 
evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2008).  However, if new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed the Secretary shall reopen 
the claim and review the former disposition of the claims.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a decision of the RO dated in April 2003, the Veteran's 
claim of entitlement to service connection for a neck injury 
was denied.  This decision was confirmed and continued by the 
RO in September 2003.  At the time of these decisions, the 
medical evidence of record included the Veteran's service 
treatment records and post-service VA and private outpatient 
treatment records.

The Veteran's enlistment report of medical examination dated 
in August 1989 shows that clinical evaluation of the spine 
and other musculoskeletal system was normal.  

Service treatment records dated in February 1991 show that 
the Veteran was treated for a six day history of neck pain 
with no trauma noted.  The diagnoses included questionable 
herniated nucleus pulposus, cervical and trapezius muscle 
spasms, and cervical strain.  Service radiology records dated 
in February 1991 revealed a congenital anomaly of incomplete 
segmentation of vertebral body C2 and C3 which were partially 
fused.  There was a resulting increase width of the C3-4 disc 
interspace.  There was also some irregularity of the posing 
vertebral body surfaces.  The conclusion was that there was 
no suggestion of recent bony trauma, congenital anomaly of 
the upper cervical segments.

Service personnel records and newspaper articles of record 
confirm that the Veteran was a witness in a fight that took 
place in December 1990 which resulted in the death of a 
fellow service member.  There is no indication that the 
Veteran sustained a neck injury in this incident.

A Desert Storm Demobilization report of medical examination 
dated in June 1991 shows that clinical evaluation of the 
spine and other musculoskeletal system was normal.

Also of record was a private medical record from S. A. K., 
M.D., dated in November 1999 which showed that the Veteran 
provided a history of neck injury in 1977 and 1999.  The 
impression was osteoarthritis and cervical spine fusion seen 
on X-rays.

A private medical record from E. K., M.D., dated in August 
2000, shows that the Veteran reported being involved in an 
altercation where a friend of hers had been murdered, and 
when she had tried to break up the murder, she had been 
thrown into a concrete wall.  She added that she had been 
diagnosed with cervical problems after that event.

The RO in April 2003 and September 2003 determined that the 
evidence of record had only shown that the claimed neck 
disorder found during service was an old condition that had 
predated service, and that there had been no evidence of a 
worsening of this condition.

Subsequent to the September 2003 RO decision, a letter from 
C. H. D., M.D., dated in January 2005, shows that the Veteran 
was said to have degenerative disc disease of the cervical 
spine, with multiple spurs at C3, C4, and C5, along with 
evidence of an old fracture of the right clavicle.  The 
examiner indicated that these were due to post-traumatic 
injury of the cervical spine from an injury that the Veteran 
suffered during an altercation/murder that happened at Fort 
Bragg in December 1990.

In a letter dated in October 2005, Dr. D. indicated that the 
Veteran's cervical spine symptoms could be a consequence of 
the previous trauma which she had.

A lay statement from the Veteran's former spouse dated in 
February 2006 indicates that he had, in fact, thrown her into 
a wall in 1987 during which she had mildly hurt her neck, but 
that this had not been an injury which required any medical 
attention, nor had she experienced any related problems 
immediately following the incident.  He added that the only 
cervical spine injury that he knew about was that which 
occurred at Fort Bragg during an altercation resulting in the 
death of her fellow service member.

A VA magnetic resonance imaging (MRI) study dated in March 
2006 revealed status post surgical fusion of T2-3, secondary 
to traumas indicated in the history; abnormal signal 
intensity with enhancement in the epidural space described 
above in the upper cervical region; spondylytic changes at 
C3, 4, and 5, with bilateral foraminal stenosis; and no 
significant abnormality at C5, 6, and 7.

A lay statement from a fellow service member of the Veteran 
dated in March 2006 shows that she was said to have had pain 
and discomfort in her neck during her period of active 
service at Fort Bragg.

A lay statement from the Veteran's daughter dated in November 
2006 shows that the Veteran was said to continually 
experience symptoms associated with her neck disorder as she 
attempts to engage in activities she was once able to do, but 
could no longer.  She added that prior to her service at Fort 
Bragg, physically, she had been a completely different 
person.

A VA MRI study dated in April 2007 shows an impression of 
congenital appearing fusion of the body of C2 and C3 and 
partially a fusion of the posterior parts; old appearing 
fracture of the body of C3, widening of the disc space at C3-
C4 due to old trauma; mild retro listhesis body C4 on C5, 
secondary to the old trauma; mild kyphosis due to trauma; 
foraminal stenosis from C2 through C5 on the right  C4-5 on 
the left; mild spinal canal stenosis at the site of the 
trauma; decreased signal intensity of bone marrow at C4-5 due 
to the old trauma and spondylosis; and the signal intensity 
of the spinal cord and craniocervical junction was 
unremarkable.

A private medical record from Dr. D., dated in June 2007, 
shows that the Veteran's cervical spine disorder was said to 
possibly be related to an injury, disease, or event occurring 
during the Veteran's military service.

In July 2007, the Veteran testified at a personal hearing at 
the RO during which she provided a history of a cervical 
spine injury consistent with that she had previously 
reported.  She reported that she had no pre-existing cervical 
spine disorder and that her injury was incurred in December 
1990 during the incident at Fort Bragg.  She added that she 
was initially asymptomatic until February 1991, when she 
sought treatment for neck pain.

A private medical record from Dr. D., dated in September 
2007, shows that he indicated that after reviewing the 
Veteran's military medical records, her cervical spine 
disorder was related to an injury, disease, or event 
occurring during her military service.

In a claim for Social Security Administration disability 
benefits dated in July 2006 (received by the RO in March 
2008), the Veteran indicated that she had injured her neck in 
an altercation while in service, and that she had been 
followed for her symptoms ever since.  An associated private 
medical record from N. K., M.D., dated in June 2006, shows 
that the Veteran provided a history as set forth above, and 
the examiner provided an impression of status post multiple 
injuries to the spine in the early 1990's currently with neck 
pain and back pain.

In light of the foregoing, the Board finds that new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for a neck disorder.  The 
above evidence bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
Veteran's claim of service connection for a neck disorder.  
The additional medical evidence of record since the September 
2003 RO decision suggests an inservice history of a neck 
injury, and the possibility that the Veteran's current 
cervical symptomatology was manifested as a result of her 
period of active service.  Therefore, the claim is reopened. 


ORDER

New and material evidence having been presented, the claim of 
service connection for a neck disorder is reopened, and to 
this extent only the appeal is granted.


REMAND

In reopening the Veteran's claim for service connection for a 
neck disorder, the Board reiterates that the Veteran's 
enlistment examination did not show any findings of a 
cervical spine disorder at her entrance into service.  
Thereafter, she was diagnosed with questionable herniated 
nucleus pulposus, cervical and trapezius muscle spasms, and 
cervical strain during her period of active service.  The 
Veteran has been treated intermittently since then for a 
variously diagnosed cervical spine disorder.  Accordingly, 
the Board finds that the Veteran should be scheduled for a VA 
examination addressing the etiology and/or onset of any neck 
disorder found on examination.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran 
for a VA orthopedic examination to 
determine the nature, extent, onset and 
etiology of any cervical spine disorder 
found to be present.  All indicated 
studies should be performed, and all 
findings should be reported in detail.  
The claims file should be made available 
to and reviewed by the examiner in 
conjunction with conducting the 
examination.

The examiner must opine as to whether it 
is at least as likely as not that any 
cervical spine disorder found to be 
present is related to or had its onset 
during service.  If the examiner diagnoses 
the Veteran as having arthritis of the 
cervical spine, the examiner must opine as 
to whether it is at least as likely as not 
that the condition developed during 
service or within one year of her 
discharge from active duty.  In offering 
these assessments, the examiner must 
comment on the Veteran's report, along 
with those in the lay statements, 
regarding the onset and continuity of neck 
problems since service.  

The examiner should also set forth whether 
any neck disorder identified during the 
Veteran's period of active service existed 
prior to her entrance into active service.  
If so, the approximate date of onset of 
any such disability should be established.  
It should be indicated whether any 
identified pre-existing disorder was 
congenital in nature or whether it is 
considered a developmental defect.

If a neck disorder is found to have pre-
existed the Veteran's period of active 
service, the examiner should opine as to 
whether any such disorder increased in 
severity during such period of active 
service.  In answering this question, the 
examiner should specify whether the 
Veteran sustained temporary or 
intermittent symptoms resulting from 
service; or whether there was a permanent 
worsening of the underlying pathology of 
any such condition due to or during 
service, resulting in any current 
disability.  It should also be indicated 
that if any neck disorder increased in 
severity during service, whether that 
increase was due to the natural 
progression of the disease.

It is requested that the examiner consider 
and reconcile any additional opinions of 
record or any contradictory evidence 
regarding the above.  A complete rationale 
for all opinions expressed should be 
provided. 

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and her 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until she is so informed.  She has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


